Citation Nr: 1201728	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the VARO in St. Petersburg, Florida, denying the Veteran's claim for service connection for a bilateral hearing loss disability.  Further processing of this appeal was thereafter undertaken by the RO in Houston, Texas.  

Notice is taken that the Veteran previously requested a hearing before the Board, sitting at the RO.  That hearing was scheduled to occur in January 2011, and despite advance notice in writing to his address of record as to the date, time, and location of his hearing, he failed to report for the scheduled proceeding.  No other request for a hearing remains pending.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The Board noted that service treatment records identified incidents of head trauma and audiograms which at times indicated some evidence of hearing loss and on at least one occasion entry of a physical profile of H-2, indicating less than normal hearing, but without a showing of hearing loss for VA purposes, i.e., meeting the requirements of 38 C.F.R. § 3.385 (2011).  The claim was remanded to afford the Veteran a VA audiology examination to comply with the VA's duty-to-assist obligation.

The Veteran was scheduled for a VA examination at the Miami, Florida VAMC.  He did not report to this examination.  Subsequently, a Supplemental Statement of the Case was issued which continued the prior denial of the claim, and the case was returned to the Board.

Evidence of record indicates that the Veteran does not reside in Miami, Florida.  The Veteran resides in the Republic of Panama.  The Veteran has explained that he maintains a post office box in Miami, Florida, because his previous DPO address at the U.S. Embassy Panama was no longer authorized for retired Veterans.

As the Veteran resides in Panama, he should be afforded a VA audiology examination arranged by the U.S. Embassy Panama.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an audiological examination arranged by the U.S. Embassy Panama in order to determine (a) if he has a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 and (b) if so, the etiology of his hearing loss.  Provide the Veteran's claims folder to the examiner for his/her review and the examination report should reflect whether the claims folder was made available and reviewed.  Such examination should entail a pertinent medical history, clinical examination, and all indicated diagnostic studies.  

The examining audiologist is also asked to respond to the following, providing where appropriate a medical opinion:

(a)  Does the Veteran have hearing loss of either ear for VA purposes, i.e., meeting the criteria of 38 C.F.R. § 3.385?

(b)  If so, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss of either ear had its onset during active service or is otherwise related to his period of active service or any incident thereof, inclusive of acoustic or head trauma?

The clinician is requested to use less likely, as likely or more likely in his/her responses.

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship or onset date; less likely weighs against the claim.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  When the development requested has been completed, the case should again be reviewed by the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


